Title: To James Madison from William C. C. Claiborne, 10 May 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


10 May 1804, New Orleans. “Mr. Lyon has agreed to reprint, in his paper, the Laws of the United States upon the terms you proposed; but in full expectation that when you are acquainted with the high expenses attending his establishment, you will augment his compensation. Of these expenses Mr. Lyon can inform you in person, and I believe they are infinitely greater than the printers in any other City in the United States are subjected to.
“The paper edited by Mr. Lyon has thus far maintained an honorable reputation and I believe has been of great public utility.
“The conduct of Mr. Lyon during his residence here has been marked with great prudence, and he has merited and received my confidence and support.”
